Order entered December 30, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01271-CR

                                 RUTH BARRADAS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-63141-U

                                             ORDER
       The Court GRANTS court reporter Peri Wood’s December 29, 2014 request for an

extension of time to file the reporter’s record to the extent that we ORDER Ms. Wood to file the

complete reporter’s record by FEBRUARY 9, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, official court reporter, 291st Judicial District Court, and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE